Citation Nr: 1119512	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-37 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1941 to June 1945.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.  The appellant appellant appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on January 28, 2010, by means of video conferencing equipment with the appellant in Louisville, Kentucky, before the undersigned Acting Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in March 2010.  That development was completed, and the case has since been returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  At the time of the Veteran's death, service connection was in effect for an anxiety disorder.  There were no other service-connected disabilities.

3.  The Veteran's death certificate indicates that he died in June 2008 at the age of 89 years.  The immediate cause of death was listed as congestive heart failure due to or as a consequence of urosepsis due to or as a consequence of a recurrent urinary tract infection.  Dementia and coronary artery disease were considered other significant conditions that contributed to his death, but not resulting in the underlying cause.

 4.  The cause of the Veteran's death developed many years after service and was not the result of a disease or injury incurred in active service


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1103, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  In particular, notice should include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the details of the application submitted. While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing compliant notice.

In this case, the RO did provide the appellant with notice in August 2008 prior to the initial decision on the claim in October 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the appellant in the notice letter about the information and evidence that is necessary to substantiate her claim.  Specifically, the August 2008 letter stated that the evidence must show that the Veteran died in service or from a service-connected injury or disease.  

The Board does acknowledge that the notice letter did not specifically provide the appellant with a statement of the conditions for which the Veteran was service-connected at the time of his death.  Nor did letter inform her of what the evidence must show to substantiate a dependency and indemnity compensation (DIC) claim based on a disorder not yet service-connected.  However, the Board finds that the appellant has not been prejudiced by such a deficiency.  During the course of this appeal, the appellant and her representative were provided numerous procedural documents (e.g., a rating decision and cover letter, a statement of the case, and a supplemental statement of the case) indicating that the Veteran was service-connected for an anxiety disorder, setting out the applicable law, summarizing the evidence, and discussing VA's reasons for denying the claim.  Indeed, the August 2008 rating decision specifically noted that the Veteran's cause of death was listed as congestive heart failure with contributing conditions listed as urosepsis, recurrent urinary tract infections, coronary artery disease, and dementia.  The RO explained that service connection had not been established for those disorders and that there was no evidence showing that his service-connected anxiety disorder had significantly or materially contributed to his death.

The appellant and her representative have also expressed an understanding of the principles involved, inasmuch as they have gathered evidence to support the claim and have advanced supportive argument as well.  In particular, the appellant has asserted that the Veteran's service-connected anxiety disorder and its medication caused his hypertension, which in turn, contributed to his death.  Such allegations clearly demonstrate the appellant's understanding that the Veteran was service-connected for an anxiety disorder, but not for hypertension or for the disorders listed as the immediate cause of death.  The allegations also demonstrate her knowledge of what evidence is required to substantiate a DIC claim based on a disorder not yet service-connected.  Thus, the appellant had actual knowledge of the information needed to substantiate her claim, and a reasonable person could be expected to understand from the notice what was needed. See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).  Accordingly, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.

It is also noted that remanding this case to the RO for further notice development would be an essentially redundant exercise and would result only in additional delay with no benefit to the appellant. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Simply stated, as the appellant is found to be clearly aware of what she needs to present in order to prevail in this claim, there is no reason to provide the appellant with additional notice regarding information she already knows.

Moreover, the Board notes that appellant and her representative have not alleged any prejudice as a result of the notification, nor has any been shown. See Shinseki v. Sanders 29 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.). See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Thus, although the August 2008 letter did not specifically identify what was needed to substantiate a claim for DIC based on a condition not yet service-connected, the Board finds that appellant was not prejudiced. See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In addition, the August 2008 letter informed the appellant of the division of responsibilities in obtaining the evidence to substantiate her claim.  The Board does note that she was not provided with notice of the type of evidence necessary to establish disability rating or an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Despite the inadequate notice provided to the appellant on these elements, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  In that regard, the Board concludes below that service connection is not warranted for the cause of the Veteran's death, and thus, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  The appellant has not identified any other outstanding records that are pertinent to the claim being decided herein.

VA medical opinions were also obtained in July 2009, July 2010, and February 2011.  The latter opinion was obtained in compliance with the prior remand by the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that one of the July 2009 medical opinions as well as the February 2011 medical opinion obtained in this case are adequate, as they are predicated on a full reading of the claims file, including the Veteran's service treatment records, private and VA medical records, and certificate of death.  They consider all of the pertinent evidence of record, to include the statements of the appellant, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.

VA has further assisted the appellant and her representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the appellant's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.


Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. 38 C.F.R. § 3.312(c)(4).


Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant contends that the Veteran's death was related to his service-connected anxiety disorder.  Specifically, she contends that medication used to treat the Veteran's anxiety disorder resulted in or aggravated his hypertension, which led to his stroke and eventual death.

The Veteran's death certificate indicates that he died in June 2008 at the age of 89.  The immediate cause of death was listed as congestive heart failure due to or as a consequence of urosepsis due to or as a consequence of a recurrent urinary tract infection.  Dementia and coronary artery disease were considered other significant conditions that contributed to his death but not resulting in the underlying cause.

The Veteran served during World War II and was present during the bombing of Pearl Harbor.  He was diagnosed with moderate psychoneurosis in anxiety state in service.  In December 1944, his blood pressure was 120/80.  However, his service treatment records do not document any treatment, complaints, or diagnosis of congestive heart failure, urosepsis, urinary tract infection, dementia, coronary artery disease, or hypertension.  

Private medical records dated in June 1945 documented a blood pressure reading of 150/100 shortly after the Veteran's separation from service.  During a VA examination in May 1951, the Veteran had a blood pressure reading of 172/100.  The examiner noted that his blood pressure was high for someone his age, but he did not diagnose the Veteran with hypertension or any other cardiovascular disorder.

Subsequent to the May 1951 VA examination, the next earliest treatment records show that the Veteran was assessed as having hypertensive vascular disease in July 2000.

In February 2008, the Veteran was admitted to a hospital after becoming confused and driving the wrong way down the road.  A head CT did not reveal any acute brain abnormalities, but it was noted that there may have been chronic small vessel ischemic disease that was mild in degree.  A March 2008 MRI noted that the Veteran had suffered a stroke in February 2008, which resulted in bilateral leg weakness.  A February 2008 EKG was also abnormal.  

The Veteran's private treating physician, Dr. W.G., submitted a written statement in March 2008 indicating that the Veteran had increased stress and anxiety that had initially started with his tour of duty at Pearl Harbor.  He stated, "Over the years, these symptoms, along with increased blood pressure, have worsened."

In March 2008, the Veteran was admitted to a hospital after complaints of weakness.  His diagnoses at the time of admission were an acute urinary tract infection with probable sepsis, mental confusion, Leukocytosis, and abnormal liver function tests.  He was also noted to have atrial fibrillation for five years and a history of supraventricular tachycardia dating back to 1989.  He had been hospitalized for paroxysmal atrial fibrillation in July 2003 and was documented as having hepatitis that same year.  It was also noted that he had a history of hypertensive vascular disease, hyperlipidemia, and arterial sclerotic heart disease with atrial fibrillation.  

A March 2008 consultation revealed that the Veteran had two sisters who had had strokes and one sister who suffered from Alzheimer's disease.  An echocardiogram showed normal left ventricular systolic function, mild to moderate aortic stenosis, and mild aortic and mitral regurgitations.  He was assessed as having toxic encephalopathy, dementia, sepsis, and Alzheimer's disease.

An April 2008 discharge summary provided discharge diagnoses that included: (1) persistent Leukocytosis of an uncertain etiology, (2) abnormal liver function tests, (3) arteriosclerotic heart disease with atrial fibrillation and an echocardiogram showing left atrial enlargement, left ventricular enlargement, (4) metabolic encephalopathy of uncertain etiology, (5) dementia, and (6) hypertensive vascular disease.  The Veteran was discharged to a nursing home.  

The Veteran remained at the nursing home for only two days and was admitted to a hospital again due to dementia, hypoglycemia, a urinary tract infection, and lethargy.  A chest x-ray showed bibasilar airspace disease that could have been consistent with pneumonia.  His hypoglycemia stabilized, and he was discharged to a nursing home after three days of hospitalization with noted improvement.

An April 2008 psychiatric evaluation noted that the Veteran suffered from dementia (not otherwise specified) with disturbance of mood and behavior, anxiety disorder, and mood disorder (not otherwise specified).  He was prescribed Remeron and Xanax for his disorders.

A medication sheet noted that Remeron was an anti-depressant and that Xanax was an anti-anxiety medication.  The side effects listed for Remeron included tachycardia, and it was noted that special attention should be paid to patients with heart disease.  The side effects listed for Xanax included confusion and postural hypotension.

A late April 2008 urine culture revealed mixed infections with many potential pathogens.  The Veteran continued to receive care at a nursing home until late May 2008 when he was transferred to a hospital with arteriosclerotic cardiovascular disease, hypertension, and atrial fibrillation subsequent to a fall and Coumadin toxicity.  He was soon thereafter transferred to another hospital.  It was noted at that time that he had been previously hospitalized for hypoglycemia with underlying severe dementia.  The admission assessment found that underlying sepsis was his major etiology with significant Leukocytosis.  

A June 2008 chest x-ray revealed findings concerning pulmonary edema and possible right lower lobe pneumonia.

Less than a week after his final admission, the Veteran died.  The discharge summary noted that had died in June 2008 "secondary to sepsis, organism unknown, etiology appears to be respiratory; acute renal failure on chronic kidney disease; congestive heart failure with exacerbation of underlying systolic dysfunction; associated atrial fibrillation; and significant dementia."  He was noted to have been placed on broad spectrum antibiotics for probable aspiration pneumonia.  He had underlying renal insufficiency that was treated carefully because of his congestive heart failure.  

In July 2009, VA requested two medical opinions to address whether the Veteran's death was related to his service-connected anxiety disorder.  A psychologist noted that he could not determine whether any of the conditions listed on the Veteran's death certificate were due to or a result of his anxiety disorder without resort to mere speculation.  The examiner noted the appellant's contention that the medications prescribed for the Veteran's anxiety had caused his condition (hypertension/stroke).  He also noted that the Veteran was taking Remeron at the time of his death, which Dr. G. had noted was for appetite stimulation.  The examiner commented that he was not qualified to comment on the validity of an assertion that Remeron led to any of the medical conditions underlying the Veteran's death.  He did note that people with chronically heightened anxiety have an increased risk of developing high blood pressure.  However, he felt that the lack of medical records for almost 60 years from the Veteran's discharge from service made it impossible to know the comparative courses of his anxiety disorder and any secondary medical problems over those years.  

The other July 2009 medical opinion was provided by a physician.  He opined that it was less likely as not that the Veteran's death was a result of or hastened by his anxiety disorder.  He stated that it was within the normal progression of hypertension to see elevation in the blood pressures as age increased.  There was "no evidence to suggest the elevation in blood pressure was a result of anxiety disorder as opposed to what is commonly seen in the course of essential hypertension."  He noted that the Veteran had been suffering from severe dementia with Alzheimer's disease, as well as multiple other medical problems, including anemia, malnutrition, immobility, and recurrent infection.  The examiner opined that it was likely that the Veteran's death was a result of the dementia, malnutrition, immobility, and infection that progressed to sepsis.  He also noted that the "mean survival after a diagnosis of Alzheimer's disease ranged from three to eight years as patients often succumbed to terminal-stage complications that relate to advanced debilitation, such as dehydration, malnutrition, and infection."

In November 2009, the appellant submitted a statement indicating that the Veteran had often described Pearl Harbor and the nightmares that he had related to the incident.  She indicated that the traumatic event was always on his mind and inferred that he had always lived with an increased level of anxiety due to those intrusive thoughts.  In January 2010, she testified that the Veteran's private treating physician had related the Veteran's hypertension to his anxiety and the medication that he was prescribed for the latter disorder.  She repeated her contention that his anxiety caused his hypertension, which then led to his stroke and heart disease.

In July 2010, VA sought an additional medical opinion regarding the possible relationship between the Veteran's anxiety disorder and his death.  Following a review of the claims file, the examiner, a psychologist, noted that he could not resolve the issue without resort to mere speculation and suggested that a medically trained professional render such an opinion.  

In February 2011, a VA physician reviewed the Veteran's claims file and rendered three opinions.  Specifically, she concluded that: (1) the Veteran's hypertension did not contribute to his death; (2) his hypertension was not manifested in service or within one year of service; and, (3) the Veteran's hypertension was not causally related to his anxiety disorder or any medications prescribed for his anxiety disorder.  She noted that the Veteran's primary cause of death was overwhelming sepsis.  While it was unclear whether his sepsis was due to a urinary tract infection or pneumonia, his white blood cell count on admission was indicative of a severe infection, which ultimately led to his demise.  She noted that hypertension is defined by three blood pressure readings of greater than or equal to 140/90 that must be taken on three different occasions.  While there are some high blood pressure readings from service, she indicated that none were taken in succession.  She also observed that there were no medical records regarding high blood pressure or hypertension between 1951 and 2000.  Lastly, she noted that the complete absence of medical records between 1945 and 2000, and stated, that while diagnosed with an anxiety disorder in service, he was not diagnosed with hypertension (essential) until 2000.

As noted above, to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause death.  38 C.F.R. § 3.312.

First, the Board notes that the Veteran's listed cause of death is not a service-connected disability.  Thus, his service-connected anxiety disorder is not the principal (the immediate or underlying) cause of death.  Second, the Board notes that the Veteran's service-connected anxiety disorder did not affect a vital organ.  

Nevertheless, the appellant has contended that the anxiety disorder was a contributory cause of death (an ailment that contributed substantially or materially or otherwise combined to cause death or aided/lent assistance to the production of death).  The Board notes that the Veteran was an 89 year-old man with several severe health problems, including congestive heart failure, coronary artery disease, dementia, and sepsis.  In fact, congestive heart failure, urosepsis, and recurrent urinary tract infections were noted to be the primary causes of the Veteran's death.  His death certificate also noted that coronary artery disease and dementia were significant conditions at the time of his death.  The Veteran did have several hospitalizations in the months prior to his death during which he was consistently noted to have hypertension.   However, there was no mention of anxiety or hypertension on his death certificate.

In adjudicating a claim, the Board must assess the competence and credibility of the appellant.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the appellant is competent to give evidence about what she experienced; such as noting the Veteran's temperature or seeing him shiver.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  If the Board concludes that the lay evidence is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the appellant's ability to prove her claim of entitlement to benefits based on that competent lay evidence.

In this case, the Board finds that the appellant is competent to report the Veteran's observable symptoms, and her assertions in that regard are credible.  The appellant was very active in the care of the Veteran, and the Board believes her statements that the Veteran suffered from nightmares and intrusive thoughts regarding his time in service consistently throughout his life.  

Nevertheless, the Board finds that the appellant is not competent to state that the Veteran's anxiety disorder and medication resulted in his hypertension.  She is not a medical professional, and therefore, her beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis, and absent a professional medical opinion relating the Veteran's cause of death to service, service connection cannot be granted. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Significantly, one of the July 2009 VA examiners opined that the Veteran's death was not the result of and was not hastened by his service-connected anxiety disorder.  The February 2011 VA examiner also concluded that the Veteran's hypertension did not manifest in service or within one year thereafter and was not related to his service-connected anxiety disorder and medications.  She also stated that hypertension did not contribute to his death.  Instead, the February 2001 VA examiner commented that the primary cause of the Veteran's death was overwhelming sepsis.  

There is no medical evidence showing otherwise.  While the appellant indicated that the Veteran's treating physician had stated that the medications for his anxiety disorder caused his hypertension, the statement from the physician in the claims file merely indicates that over the years the Veteran's anxiety and high blood pressure had increased.  The Veteran's medications were not noted in the physician's statement and were not included in the provided treatment records.   Moreover, even if the Veteran's hypertension was related to service, there would still be no evidence showing that it caused or contributed to his death.

The Board also finds that the Veteran's congestive heart failure, sepsis, recurrent urinary tract infections, coronary artery disease, and dementia cannot be attributed to his military service.  The Veteran was noted to have anxiety and high blood pressure shortly after service, but there is no indication he was diagnosed with those other disorders until many decades after his separation from service.  There is also no injury, disease, or event in service to which the Veteran's congestive heart failure, sepsis, recurrent urinary tract infections, coronary artery disease, and dementia could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

Based on the foregoing, the Veteran's congestive heart failure, sepsis, recurrent urinary tract infections, coronary artery disease, and dementia did not manifest in service or for many decades thereafter and are not causally or etiologically related to his military service.  The Veteran's service-connected anxiety disorder has not been shown to have caused or contributed to his death, and the evidence does not show that his hypertension was related to his anxiety and medication.  Nor is there competent evidence showing that hypertension caused or contributed to his death.  Therefore, the Board finds that a preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.


ORDER

Entitlement to service connection for cause of death is denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


